 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 1 of 9 PageID: 1



COSTELLO & MAINS, LLC
By: Deborah L. Mains, Esquire
Attorney I.D. No. 007571996
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                :
CARL MORRIS,                                    :
                                                :
                        Plaintiff,              : CIVIL ACTION NO.:
                                                :
vs.                                             :
                                                :
EXTREME SERVICE, LLC; JAMES                     : COMPLAINT AND JURY DEMAND
VITALE and JOHN DOES 1-5 AND 6-10,              :
                                                :
                        Defendants.             :


       Plaintiff, Carol Morris, residing in the State of New Jersey, by way of Complaint against

the Defendants, says:

                                      Preliminary Statement

       This action is brought by Plaintiff to remedy violations of the Fair Labor Standards Act,

as amended, 29 U.S.C. § 201, et seq. (“FLSA”), the New Jersey Wage and Hour Law

(“NJWHL”), and New Jersey Wage Payment Law (“NJWPL”).

                                      Jurisdiction and Venue

       Jurisdiction of the Court is invoked to pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331

and 28 U.S.C. § 1332.

       Because Plaintiff and Defendants are residents of the District of New Jersey, venue is

proper within the District pursuant to 28 U.S.C. § 1391.




                                                1
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 2 of 9 PageID: 2



                                       Identification of Parties

        1.      Plaintiff Carl Morris resides at 103 Carann Drive, Toms River, New Jersey

08753, and at all relevant times herein, was employed by Defendants.

        2.      Defendant Extreme Service, LLC (“Extreme Service”) is a New Jersey limited

liability company located at 186 Mantoloking Road, Brick, New Jersey 08724, and is an

employer within the meaning of the FLSA, NJWHL and NJWPL.

        3.      Upon information and belief, Extreme Service has gross annual revenue in excess

of $500,000.00 per year.

        4.      Plaintiff, in the course of his employment with Extreme Service, routinely

interacted with interstate comers.

        5.      Extreme Service is an enterprise within the meaning of the FLSA, NJWHL and

NJWPL.

        6.      Defendant James Vitale is, upon information and belief, a resident of the State of

New Jersey, an owner of Extreme Service and an individual who acts directly or indirectly in the

interest of Extreme Service in relation to its employees, including Plaintiff. As such, Defendant

Vitale is an employer within the meaning of the FLSA, NJWPL and NJWHL.

        7.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the plaintiff for the acts set forth herein.

                                        General Allegations

        8.      Plaintiff was employed by the Defendants from July of 2019 until December of

2019.




                                                   2
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 3 of 9 PageID: 3



       9.      At the beginning of his employment, Plaintiff agreed to a pay rate of $100.00 per

day.

       10.     Plaintiff was employed as a laborer.

       11.     Plaintiff’s job duties did not fall within any exemption to the overtime

requirements of the FLSA or NJWHL.

       12.     Plaintiff regularly worked more than 40 hours per week.

       13.     Defendant James Vitale initially paid Plaintiff cash.

       14.     Defendants failed to provide Plaintiff any statement of deductions made from his

wages while he was paid cash.

       15.     Plaintiff regularly worked more than 40 hours per week.

       16.     Defendants failed to pay Plaintiff overtime compensation of one and one-half

times Plaintiff’s regular hourly rate for hours worked in excess of 40 hours per week.

       17.     In addition, Defendants failed to pay Plaintiff minimum wage during some weeks

of his employment.

       18.     In addition, Defendants failed to pay Plaintiff for all the hours and/or days that he

worked.

       19.     Without records that are in the possession, custody and control of the Defendants,

Plaintiff cannot plead with specificity the number of hours worked each week during the course

of his employment.

       20.     Plaintiff complained to Defendants that he was not making enough money on

several occasions.

       21.     Defendants placed Plaintiff on its payroll in August of 2019.




                                                 3
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 4 of 9 PageID: 4



        22.     Beginning in November of 2019, Defendants began paying Plaintiff $120.00 per

day.

        23.     Upon information and belief, Defendants avoided paying Plaintiff for overtime

hours by entering Plaintiff’s pay rate as $120.00 per hour and entering the amount of days that

Plaintiff worked instead of his actual hours.

        24.     Defendants willfully refused to pay overtime to Plaintiff in an amount equal to

one and one-half times the regular hourly rate for all hours worked in excess of 40 hours per

week.

        25.     In addition to failing to pay overtime, Defendants failed to pay Plaintiff minimum

wage for all of the hours that he worked.

        26.     In addition to the above, Defendants failed to pay Plaintiff for all of the days that

he worked.

        27.     Defendants actions mandate the imposition of liquidated damages.

                                             COUNT I

                                          FLSA Violation

        28.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 27, as though fully

set forth herein.

        29.     Plaintiff regularly worked more than 40 hours in a work week during the course

of his employment.

        30.     Defendants failed to pay Plaintiff overtime compensation at one and one-half

times the regular hourly rate for hours worked in excess of 40 in a work week.

        31.     Additionally, Defendants failed to pay Plaintiff minimum wage for all of the

hours that he worked.




                                                  4
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 5 of 9 PageID: 5



          32.    Defendants have violated 29 U.S.C. § 207 by the above acts.

          33.    Plaintiff has suffered monetary damages as a result of Defendants’ acts.

          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the FLSA;

                 (b)    declaring that the acts and practices complained of herein are willful

violations within the meaning of 29 U.S.C. §. 255(a);

                 (c)    enjoining and restraining permanently the violations alleged herein,

pursuant to 29 U.S.C. §. 217;

                 (d)    directing Defendants to make Plaintiff whole for all unpaid overtime and

minimum wages due as a consequence of Defendants’ violation of the FLSA, together with

interest thereon from the date(s) such wages were due but unpaid;

                 (e)    directing Defendants to pay Plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. §. 216(b);

                 (f)    awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. §. 216(b); and

                 (g)    granting such other and further relief as this Court deems necessary and

proper.

                                             COUNT II

                                     Violation of the NJWHL

          34.    Plaintiff hereby repeats and re-alleges paragraphs 1 through 33, as though fully

set forth herein.




                                                  5
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 6 of 9 PageID: 6



          35.    Plaintiff regularly worked more than 40 hours in a work week during the course

of his employment.

          36.    Defendants failed to pay Plaintiff overtime compensation for hours worked in

excess of 40 hours in a work week.

          37.    Defendants failed to pay Plaintiff the minimum wage for all hours worked in a

work week.

          38.    Defendants, by the above acts, have violated the New Jersey Wage and Hour

Law.

          39.    Plaintiff has suffered monetary damages as a result of Defendants’ acts.

          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the NJWHL;

                 (b)    directing Defendants to make Plaintiff whole for all unpaid overtime

wages and minimum wages due as a consequence of Defendant’s violation of the NJWHL,

together with interest thereon from the date(s) such wages were due but unpaid;

                 (c)    directing Defendant to pay Plaintiff liquidated damages as provided in the

NJWHL;

                 (d)    awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. §. 216(b); and

                 (e)    granting such other and further relief as this Court deems necessary and

proper.




                                                  6
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 7 of 9 PageID: 7



                                            COUNT III

                                 New Jersey Wage Payment Law

          40.    Plaintiff hereby repeats and re-alleges paragraphs 1 through 39, as though fully

set forth herein.

          41.    Defendants failed to pay Plaintiff for all hours worked by him during his

employment, some of which includes overtime compensation.

          42.    Defendants, by the above acts, have violated the New Jersey Wage Payment Law,

N.J.S.A. 34:11-4.1 et seq.

          43.    Plaintiff has suffered monetary damages as a result of Defendant’s acts.

          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the NJWPL;

                 (b)    directing Defendants to make Plaintiff whole for all unpaid wages due as a

consequence of Defendant’s violation of the NJWPL, together with interest thereon from the

date(s) such wages were due but unpaid and liquidated damages;

                 (c)    directing Defendants to pay liquidated damages as provided in the

NJWPL;

                 (d)    awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees; and

                 (e)    granting such other and further relief as this Court deems necessary and

proper.

                                               COSTELLO & MAINS, LLC

                                               By: _/s/ Deborah L. Mains__________________
Dated: 5/15/20                                          Deborah L. Mains



                                                  7
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 8 of 9 PageID: 8



                            DEMAND TO PRESERVE EVIDENCE

        1.     All defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to plaintiff’s employment, to plaintiff’s cause of

action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

messages and any and all online social or work related websites, entries on social networking

sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

and/or data and/or things and/or documents which may be relevant to any claim or defense in this

litigation.

        2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

                                              COSTELLO & MAINS, LLC


                                              By: _/s/ Deborah L. Mains__________________
                                                       Deborah L. Mains


                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury.

                                              COSTELLO & MAINS, LLC



                                              By: _/s/ Deborah L. Mains__________________
                                                       Deborah L. Mains




                                                    8
 Case 3:20-cv-06018-MAS-ZNQ Document 1 Filed 05/18/20 Page 9 of 9 PageID: 9



                                RULE 4:5-1 CERTIFICATION

       1.      I am licensed to practice law in New Jersey and am responsible for the captioned

               matter.

       2.      I am aware of no other matter currently filed or pending in any court in any

               jurisdiction which may affect the parties or matters described herein.

                                             COSTELLO & MAINS, LLC



                                             By: _/s/ Deborah L. Mains__________________
                                                      Deborah L. Mains


                            DESIGNATION OF TRIAL COUNSEL

       Deborah L. Mains, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

                                             COSTELLO & MAINS, LLC



                                             By: _/s/ Deborah L. Mains__________________
                                                      Deborah L. Mains




                                                9
